DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2017/0172495 to Mountford et al.
	Regarding claims 1, 5, and 6, Mountford et al discloses and teaches a system and method for neurochemical marker identification in order to identify pain signals with MRS data 
Regarding claims 4 and 9, Mountford et al discloses the measurement of pain as chronic/acute, neuropathic, nociceptive, or inflammatory, and where the pain is from the spine, back, pelvis, trauma, jaw, dental, or sporting injury (0011, 0041, 0048, 0042, 0059, Claim 9, 29, 30)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 2-3 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over 2017/0172495 to Mountford et al in view of Mountford et al 2019/0125257 (PCT/US2016/051220 with 371 date of 3/12/2018).

Regarding claims 2-3 and 7-8, Mountford et al disclose and teach what is listed in the 102 rejection above, and also the measurement of a-L-Fucose or Fuc II as a pain measurement marker, as well as ratios of Fuc I to other Fuc IV and other Fucose glycans as the marker (0010-0012, 0037, 0041) being utilized to measure pain levels. 
Mountford et al (‘495) discloses this, but fails to specifically denote the ratio of Fuc I to Fuc VII as the ratio being measured for high/low pain levels. Attention is hereby briefly directed to the teaching reference (‘257) which expressly teaches that ratios of fucosylated glycans of varying forms can be utilized to measure pain levels in MRS interrogations (0008, 0016, 0020-0021, Claim 1, 5). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized ratios and markers as various fucosylated glycans, GPC, PE, and other markers to indicate pain as with the ‘257 reference as pertains to the method and system of the ‘495 reference for the purpose of facilitating PTSD, chronic, acute, and neurological pain (Abs ‘257, ‘495, and 0009, 0015 ‘257).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793